IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 96-11026
                          Conference Calendar



LEON MORGAN, JR.,

                                           Plaintiff-Appellant,


versus

DALLAS POLICE DEP’T,

                                           Defendant-Appellee.


                          - - - - - - - - - -
             Appeal from the United States District Court
                  for the Northern District of Texas
                        USDC No. 3:96-CV-1808-X
                          - - - - - - - - - -
                           February 20, 1997

Before SMITH, EMILIO M. GARZA, and PARKER, Circuit Judges.

PER CURIAM:*

     The motion of Leon Morgan, Jr., Texas prisoner #655073, for

leave to proceed in forma pauperis (IFP) on appeal is GRANTED.

Pursuant to the Prison Litigation Reform Act (PLRA), we assess no

initial partial filing fee against Morgan.      However, Morgan

henceforth shall make monthly payments of twenty percent of the

preceding month’s income credited to his account.        See 28 U.S.C.

§ 1915(b).     The agency having custody of Morgan is directed to

forward payments from his prisoner account to the clerk of the

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 96-11026
                               - 2 -

district court each time the amount in his account exceeds $10

until the appellate filing fee of $105 is paid.     Id.

     We have reviewed Morgan’s brief and the record and we hold

for essentially the reasons stated by the magistrate judge and

adopted by the district court that the district court did not

abuse its discretion in dismissing Morgan’s complaint as

frivolous.   Morgan v. Dallas Police Dep’t, No. 3-96-CV-1808-X

(N.D. Tex. Aug. 8 and 28, 1996).    Morgan’s appeal is without

arguable merit and is DISMISSED as frivolous.     See Howard v.

King, 707 F.2d 215, 219-20 (5th Cir. 1983).    Morgan’s motion for

appointment of counsel is DENIED.

     APPEAL DISMISSED.   5TH CIR. R. 42.2.